661 N.W.2d 254 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Dylan J. McFARLAND, a Minnesota Attorney, Registration No. 12543x.
No. C5-02-553.
Supreme Court of Minnesota.
May 15, 2003.

ORDER
On October 16, 2002, this court suspended respondent Dylan J. McFarland for 30 days. In re McFarland, 652 N.W.2d 536 (Minn.2002).
Respondent has filed an affidavit for reinstatement in which he states that he has complied with all conditions for reinstatement imposed in the October 16, 2002 order. The Director of the Office of Lawyers Professional Responsibility has filed an affidavit stating that to the best of the Director's knowledge, respondent has complied with all conditions of reinstatement, and that the Director does not oppose reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Dylan J. McFarland is reinstated to the practice of law effective immediately.
BY THE COURT:
/s/Paul H. Anderson

Associate Justice